Notice of Pre-AIA  or AIA  Status
Applicant's election with traverse of the invention of Group I, claims 1-8 in the reply filed on 6/14/21 is acknowledged. Applicant's election with traverse of the species of Group 1 (the replacement cap of Fig 2B) in the same reply is also acknowledged The traversal is on the ground(s) that the examiner has not shown undue burden to justify the restriction and election of species requirements.  This is not found persuasive because the showing of undue burden is set forth in the restriction and election of species requirements. See the office action of 08/09/21. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/21.
The drawings are objected to because they are confusing regarding the second and third receiving elements. Why is one second receiving element labelled 7 and 7a, for example? Why is another labelled 7 and 7b? Are they the same (thus the same numeral 7)? Are they different (thus the different numerals 7a and 7b)? Are there in fact two of each second receiving element (thus, for example, the labels 7 and 7a for one of the second receiving elements)?  See also the 8, 8a and 8b labels for the third receiving element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engaging with the syringe barrel limitation of claim 5 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that in all of the drawings showing the syringe barrel inserted into the replacement cap, the outer collar 302 appears to be spaced from the syringe barrel instead of engaging the syringe barrel.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the engaging with the syringe barrel limitation of claim 5. Included in the finding of the lack of adequate written description for the claim feature is the above indicated lack of a showing of the feature in the drawings. Also included in the finding is the specification description in page 21 paragraph 1 of the struts 306 surrounding the inner cap radially and projecting from the ring 305 radially inward and abutting at the syringe barrel. Although this specific description is also not in the full, clear concise and exact terms required by the Statute, it appears to teach away from the claim limitation in question. With reference to Fig 4 that appears to be the most detailed figure, if the struts 306 project inwardly from the ring 305, then it appears that the struts project inwardly going from the top to the bottom of the replacement cab. That is to say the struts appear to be further away from the syringe barrel at the top of the replacement cap than at the bottom of the abut at the syringe barrel” as described in the noted specification paragraph, given the presence of the inner cap 301 on the inside of the struts as shown in the figure and described earlier in the specification. However, for purposes of the rejection and as stated above, this confusing teaching also appears to teach away from the claim limitation in question since no part of the ring 305 or attached struts 306 appear to be able to engage the syringe barrel given the presence of the inner cap 301. See also Fig 5B.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 is indefinite because of the phrase “at least one second receiving element” on line 5 thereof and the phrase “a first of the second receiving elements” on lines 8 thereof. Both phrases lack proper antecedent basis-you cannot claim a second something without first claiming a first of that thing. Additionally, the phrase “at least one” encompasses one and only one. So the second phrase is also indefinite since it suggests that there are in fact more than one of the second receiving elements while at the same time the first phrase indicates that there can be only one second receiving element.
Claim 3 is indefinite because the phrase “the package body” in the last line thereof also lacks proper antecedent basis.
	Same for claim 4 line 3.
Claim 5 is indefinite since the feature therein that was inadequately described in the specification (as indicated above) cannot be properly interpreted (given the lack of adequate description). How 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ogawa et al. (2019/0175817) cited by the applicant. Figs 2 and 3 illustrate the claim features. 
Thus, the claimed system reads on pre-fillable syringe 702, syringe barrel (including inner and outer cylinders 710 and 712 and connecting unit 720), tip (the tip end of the inner cylinder described in Ogawa [0040]), package (packaging unit 15) tip cap (sealing cap 14) and replacement cap (needle unit 760 alone or together with needle unit case 762). 
The second receiving elements of claim 2 can be supporting units 32 and 34. The third receiving element of claim 4 is supporting unit 36.
Regarding claim 5, the claimed inner cap can be the top portion of needle unit 760 in Fig 2, and the claimed outer collar can be the wider portion just below the end of the lead line from numeral 772 in the figure. The claimed foot portion can be annular collar portion 778. Or, the claimed inner cap can be needle unit 760 in Fig 2 (or appropriate parts thereof), claimed outer collar can be the wider portions of case main body 763 and the claimed foot portion can be the bottom portion of case main body 763, when the replacement cap is 760 and 762 as indicated above.
Regarding claim 6 the claimed first receiving element can be supporting unit 22.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (applied above). Ogawa may lack the specific edge distance recited in claim 7 and the form of package required in claim 8. On the other hand it would have been obvious to provide these features to the apparatus of Ogawa for the purposes of providing appropriate stability for the replacement cap and providing a more economical or attractive package respectively. Regarding the claim 8 features, it is apparent from at least Hess et al. (8,303,599) of record, that such packages are conventional in the relevant art.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim s 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 16/355,343 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/355,343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the reference application claims to construct the apparatus claimed in the instant application in order to provide an apparatus that was easier to use. The claims examined herein may not be identical because of the recitation in claim 5 line 4 of “engaging with the syringe barrel”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736